Citation Nr: 1828644	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  12-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from June 1969 to December 1970.  The appellant had combat service in the Republic of Vietnam and was twice awarded the Distinguished Flying Cross and once awarded the Air Medal for his valor in combat.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2016, the Board remanded the issues of entitlement to service connection for cervical and thoracolumbar spine disabilities for the issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board noted in that remand that the case should be returned to the Board only if the appellant properly perfected his appeal.  The Agency of Original Jurisdiction (AOJ) issued a SOC in July 2017, continuing the denial of service connection for cervical and thoracolumbar spine disabilities.  In August 2017, less than 60 days from the issuance of the SOC, the appellant received a notice from the Board that his case had been "returned" to the Board, despite him not having perfected an appeal.  

Generally, after a statement of the case has been issued, an appellant has 60 days to file a substantive appeal.  38 U.S.C. § 7105(d)(3), 38 C.F.R. §§ 20.202, 20.302(b).  The record currently available to the Board contains no indication that a substantive appeal was received.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not jurisdictional and may be waived by VA as to the issues of timeliness, substance, or as to any issue embraced within the substantive appeal or as to the entirety of the claim or claims raised in the substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Considering the Board's notice to the appellant that his case had been "returned" to the Board, the Board waives the filing requirement of a substantive appeal.  Percy, 23 Vet. App. at 45 (citing Beyrle v. Brown, 9 Vet. App. 24 (1996), as an example where an appellant had not filed a substantive appeal, yet VA waived the filing requirement).  The appellant's representative filed an informal hearing presentation in April 2018 indicating the appellant still disagreed with the denial of the claims.  Under these circumstances, the Board accepts jurisdiction of the issues of entitlement to service connection for cervical and thoracolumbar spine disabilities.   


FINDINGS OF FACT

1.  The appellant's cervical spine degenerative joint disease (DJD) and degenerative disc disease (DDD) was not present during active service, manifest to a compensable degree within 1 year of service separation, and the most probative evidence indicates that the current cervical spine DJD and DDD is not causally related to active service.  

2.  The appellant's thoracolumbar spine DJD and DDD was not present during active service, manifest to a compensable degree within 1 year of service separation, and the most probative evidence indicates that the current thoracolumbar spine DJD and DDD is not causally related to active service.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for entitlement to service connection for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is legally presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection of a chronic disease under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of such veteran.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that service connection is warranted for his cervical and thoracolumbar disabilities.  He asserts that these conditions are directly related to multiple crashes he was involved in while he was a helicopter pilot in Vietnam.  After a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for either claim.  

Cervical Spine Disability

The appellant was diagnosed by x-ray during a March 2017 VA examination with mild cervical DJD and DDD of the C4-5, C5-6, and C6-7 vertebrae.  The Board finds this to be a current disability for establishing service connection.  

The appellant reports that while he was serving in Vietnam as a helicopter pilot with the U.S. Army Air Cavalry, he was in multiple crashes.  The Board notes the appellant was awarded two Distinguished Flying Crosses and The Air Medal for his service in Vietnam, clearly establishing that he served in combat.  The Board further finds the appellant's reports of in-service injury are consistent with the circumstances of his service.  38 U.S.C. § 1154(b).  Moreover, the appellant's service treatment records note that he was involved in a crash after taking enemy fire in September 1970.  The Board therefore finds the appellant has a qualifying in-service event.  

Turning to the question of whether the appellant's current disabilities are related to his in-service event, the appellant was afforded a VA examination to determine the cause of his cervical spine DJD and DDD in March 2017.  At that time, the examiner took the appellant's relevant medical history, reviewed the evidence of record, and performed an evaluation of the appellant's cervical spine.  After reviewing the evidence, the examiner concluded that it was less likely than not that the appellant's current cervical spine disabilities were related to his in-service helicopter crashes.  Rather, the examiner found the appellant's condition was more likely than not caused by and related to natural age-related progression based on a review of the X-ray evidence.  

In reaching this conclusion, the examiner noted the appellant never claimed any injuries to his cervical spine or back while in service.  At his separation examination, he was not found to have any issues with this cervical spine.  The examiner also considered the medical report from September 1970 that noted the appellant had recently been in a helicopter crash after taking enemy fire.  However, the appellant was not found to have any injuries at that time, nor did he report any injuries after the crash.  

Further, the examiner noted that the appellant's statements that he experienced an onset of neck pain between 1984 and 1986 and that he was told his injuries at the time appeared to be old injuries based on x-ray results.  However, the appellant did not relay that his doctor at the time believed the injuries to be related to his active service.  

Weighing this evidence against the opinion of the March 2017 VA examination, the Board affords greater probative weight to the VA examiner's opinion.  The March 2017 examiner considered all the evidence of record and reviewed fresh radiographic evidence which showed mild DJD and DDD consistent with the natural aging process, and not with trauma or injury.  

The Board has considered the appellant's statements that he believes his current cervical spine disability is related to his active service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the appellant's mild cervical spine DJD and DDD is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that considering the non-observable nature of the pathology, the issue of the origin of the appellant's cervical spine DJD and DDD is a medical question requiring medical training, expertise, and experience.  Therefore, the Board finds that the medical opinion provided in the March 2017 examination outweighs the appellant's lay opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

The Board therefore finds that a preponderance of the evidence is against the finding of a causal relationship between the appellant's cervical disability and his active service.  Further, the Board notes that the appellant's spine and musculoskeletal system were examined and determined to be normal at his December 1970 military separation medical examination and the appellant did not begin to experience symptoms until more than 1 year after his separation from service, as indicated by his statement at the March 2017 VA examination that the onset of his condition was sometime between 1984 and 1986.  As such, the Board finds that entitlement to service connection for a cervical spine disability is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Thoracolumbar Spine Disability

The appellant was diagnosed with lumbar DJD from L3-S1 and with lumbar DDD at L5-S1 by x-ray in a March 2017 VA examination.  The Board therefore finds the appellant to have a current disability.  For the reasons stated above, the Board also finds the appellant to have an in-service event of being in a combat related helicopter crash while in active service.  

Regarding whether the appellant's thoracolumbar spine disability is related to his active service, the Board notes that the appellant reported a gradual onset of back pain in 1990, but did not seek medical care for the condition for many years.  The appellant was x-rayed in March 2010 after a report of intermittent low back pain which found he had a normal lumbar spine.  

The appellant underwent a VA examination to determine the etiology of his thoracolumbar DJD and DDD in March 2017.  At that time, the examiner took his medical history, reviewed the evidence of record, and examined the appellant.  X-rays were taken at that time to compare to the March 2010 results.  After considering all the evidence, the examiner found that it was less likely than not that the appellant's thoracolumbar disability was related to his claimed in-service helicopter crash.  Rather, the examiner found the appellant's condition was more likely than not caused by and related to natural age-related progression based on his review of the X-ray evidence.  

In reaching this conclusion, the examiner noted the appellant never claimed any injuries to his thoracolumbar spine or back while in service.  At his December 1970 separation examination, the appellant's spine and musculoskeletal system were examined and determined to be normal.  The examiner also considered the medical report from September 1970 that noted the appellant had recently been in a helicopter crash after taking enemy fire.  However, the appellant was not found to have any injuries at that time, nor did he report any injuries after the crash.

Further the examiner noted the appellant's statements that he had an onset of low back pain sometime around 1990.  

The examiner placed emphasis in the opinion on the fact that the appellant had a normal spine at his March 2010 x-ray and that current radiographic evidence only showed "mild progression" of the conditions in the 7 years between x-rays.  Considering this the Board affords the March 2017 opinion great probative weight.

The Board has considered the appellant's statements that he believes his current thoracolumbar DJD and DDD are related to helicopter crashes he experienced during active service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the appellant's disability is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that considering the non-observable nature of the pathology, the issue of the origin of the appellants thoracolumbar DJD and DDD is a medical question requiring medical training, expertise, and experience.  Therefore, the Board finds that the medical opinion provided in the March 2017 examination outweighs the appellant's lay opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

The Board therefore finds that a preponderance of the evidence is against the finding of a causal relationship between the appellant's thoracolumbar disability and his active service.  Further, the Board notes that the appellant's spine and musculoskeletal system were examined and determined to be normal at his December 1970 military separation medical examination and the appellant did not begin to experience symptoms until more than 1 year after his separation from service, as indicated by his statement at the March 2017 VA examination that the onset of his condition was sometime in 1990.  As such, the Board finds that entitlement to service connection for a thoracolumbar spine disability is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for a thoracolumbar disability is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


